 
 STOCK AND DEBT PURCHASE AGREEMENT


 
THIS STOCK AND DEBT PURCHASE AGREEMENT (the “Agreement”) is made as of this 15th
day of July 2010, by and among Siew Mee Fam and Sze Yein Wong (the “Sellers”)
and Randall McCoy (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Sellers are the owners of an aggregate of 1,200,000 shares of
common stock (the “Shares”) of Windstar, Inc., a Nevada corporation (the
“Company”);
 
WHEREAS, the Sellers have advanced $2,250 to the Company to pay for professional
services rendered to the Company by the Company’s independent auditors;
 
WHEREAS, the Company has promised to repay to the Sellers the principal amount
of the $2,250 advance plus any interest accrued thereon (the Debt”);
 
WHEREAS, the Purchaser proposes to purchase the Shares and Debt, on the terms
set forth herein.
 
In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.                      PURCHASE AND SALE AND CLOSING
 
1.1                      The Sellers hereby agree to sell, assign, transfer and
deliver to the Purchaser, and the Purchaser hereby agrees to purchase from the
Sellers, the Shares and the Debt for sum of $14,250 (the “Purchase
Price”).  Payment shall be in U.S. Dollars, in the form of a check or wire
transfer paid through an escrow as arranged by parties.
 
1.2                      Closing.  Subject to the satisfaction of the conditions
set forth in this Agreement and compliance with the other provisions hereof, the
closing of the transaction contemplated by this Agreement (the “Closing”) shall
occur at such place and time as shall be mutually agreeable to the parties
hereto (the "(Closing Date").  At such Closing, the Sellers will present
Purchaser with certificates representing ownership of the Shares.
 
2.                      REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
2.1                      The Sellers warrant, covenant and represent to the
Purchasers that:
 
(a)  
immediately prior to and at the Closing, the Sellers shall be the legal and
beneficial owner of the Shares and Debt and on the Closing Date, the Sellers
shall transfer to the Purchaser the Shares and Debt free and clear of all liens,
restrictions, covenants or adverse claims of any kind or character;

 
(b)  
the Sellers have the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Sellers hereunder and to consummate the transactions contemplated hereby;

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
the Sellers are, or have been during the past ninety (90) days, officers,
directors, 10% or greater shareholders or “affiliates” of the Company, as that
term is defined in Rule 144 promulgated under the United States Securities Act
of 1933, as amended (the “Securities Act”);

 
(d)  
to the best of the knowledge, information and belief of the Sellers there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Shares that are now in existence or may hereafter arise;

 
(e)  
effective as of the Closing Date, the Sellers shall not be indebted to the
Company and the Company shall not be indebted to the Sellers;

 
(f)  
the Sellers do not own, directly or indirectly, or exercise direction or control
over any shares of common stock of the Company other than the Shares;

 
(g)  
the Sellers agree not to acquire any additional shares of common stock of the
Company prior to the Closing Date;

 
(h)  
the Shares have been validly issued and are fully paid and non-assessable;

 
(i)  
no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

 
(j)  
the Company has filed all reports required to be filed by it under the
Securities Act and the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of the
Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;

 
(k)  
the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities; no person has a right to purchase or acquire
or receive any equity or debt security of the Company;

 
(l)  
the Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder;

 
(m)  
contemporaneously herewith, the Sellers as directors shall appoint the nominee
of  Purchaser to the Board of Directors of the Company;

 
 
2

--------------------------------------------------------------------------------

 
 
(n)  
the Sellers shall tender their resignations as officers and directors of the
Company, to be effective on the Closing Date;

 
(o)  
the Sellers agree to execute and deliver such other documents and to perform
such other acts as shall be necessary to effectuate the purposes of this
Agreement; and

 
(p)  
there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.

 
3.                      REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
3.1                      The Purchaser represents and warrants to the Sellers
that the Purchaser:
 
(a)  
has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 
(b)  
is an accredited investor as the term is defined in Rule 501 of Regulation D;

 
(c)  
Purchaser realizes that the Shares are “restricted securities” as that term is
defined in Rule 144 promulgated by the Commission under the Securities Act, the
resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Purchaser acknowledges and consents
that certificates now or hereafter issued for the Shares will bear a legend
substantially as follows:

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
 
Purchaser understands that the Shares are being sold pursuant to an exemption
from registration of the Securities Act and that Sellers are relying upon the
representations made herein.

 
(d)  
The Purchaser agrees not to engage in hedging transactions with regard to the
Shares accept in compliance with the Securities Act.

 
 
3

--------------------------------------------------------------------------------

 
 
4.                      INDEMNIFICATION
 
4.1                      The Sellers hereby agree to indemnify and hold harmless
the Purchaser, the Company, and its officers, directors, agents, and
representatives from and against all demands, claims, actions, losses, damages,
liabilities, costs and expenses, including without limitation, reasonable
attorney's fees, asserted against or incurred by them resulting from a breach of
the representation and warranty of the Sellers contained in Article 2 of this
Agreement.


5.
POST-CLOSING SEC REPORTS

 
5.1           Except for any Form 3, 4 or 5 to be filed on behalf of the
Sellers, as applicable, the Purchaser hereby agrees that he shall cause the
Company to file, any and all necessary SEC Reports, including but not limited to
a Schedule 13D, Form 8-K or other required filing..
 
6.                      MISCELLANEOUS
 
6.1                      The parties hereto acknowledge that they have obtained
independent legal advice with respect to this Agreement and acknowledge that
they fully understand the provisions of this Agreement.
 
6.2                      Unless otherwise provided, all dollar amounts referred
to in this Agreement are in United States dollars.
 
6.3                      There are no representations, warranties, collateral
agreements, or conditions concerning the subject matter of this Agreement except
as herein specified.
 
6.4                      This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada. The parties hereby attorn to
the jurisdiction of the courts Clark County, Nevada with respect to any legal
proceedings arising from this Agreement.
 
6.5                      The representations and warranties of the parties
contained in this Agreement shall survive the closing of the purchase and sale
of the Shares and Debt and shall continue in full force and effect for a period
of one year.
 
6.7                      This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.
 
6.8                      Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.
 


 
[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
4

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.


SELLERS:
 
/s/ Siew Mee Fam
Siew Mee Fam
 
/s/ Sze Yein Wong
Sze Yein Wong
PURCHASER:
 
 
/s/ Randall McCoy
Randall McCoy
 

 